Case 1:15-cr-00637-KAM Document 723 Filed 01/28/20 Page 1 of 2 PagelD #: 23840
BRAFMAN & ASSOCIATES, PC.

ATTORNEYS AT LAW
767 THIRD AVENUE, 26TH FLOOR
NEW YORK, NEW YORK !OOI7
TELEPHONE: (212) 750-7800
FACSIMILE: (212) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M. BAKER JOSHUA D. KIRSHNER
OF COUNSEL JACOB KAPLAN
MARC A. AGNIFILO TENY R. GERAGOS
OF COUNSEL ADMITTED IN NY & CA

STUART GOLD

January 28, 2020

VIA ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Martin Shkreli, Crim. No. 15-637 (KAM)

Dear Judge Matsumoto,

We write in response to the Court’s Order of January 22, 2020 and in response to the
government’s Supplemental Motion for Release of Funds. (Docket #722).

As the Court is aware pursuant to this Court’s prior Orders, in July 2018 funds were
transferred from Mr. Shkreli’s E*Trade account to the Clerk of the Court. The Clerk of the Court
then released those funds to a Court Registry Investment System (“CRIS”) account. At this time,
the interest bearing CRIS account is holding the funds for distribution and application to the fine
and restitution judgment imposed on Mr. Shkreli. It is our understanding that the balance in the
CRIS account as of January 9, 2020 is $477,529.40, which includes a $1,025.19 contribution from
Mr. Shkreli via the Inmate Financial Responsibility Program. (Id.)

In light of the rulings by this Court, the Court of Appeals for the Second Circuit and the
Supreme Court of the United States, Mr. Shkreli does not oppose the government’s Supplemental
Motion for the Release of the funds currently held in the CRIS account so that the funds may be
applied to satisfy his liabilities as follows:
Case 1:15-cr-00637-KAM Document 723 Filed 01/28/20 Page 2 of 2 PagelD #: 23841

BRAFMAN & ASSOCIATES, P.C.

(1) the principal and interest owed on the Court Ordered restitution;
(2) the principal and interest owed on the Court Ordered fine; and
(3) arefund of any remainder in the “CRIS” account to Mr. Shkreli.'

Should the Court have any questions, we stand ready to assist and we thank the Court for
its continuing courtesy in this and all other matters.

Respectfully,

 

Andrea Zeljan

cc: All Counsel (via ECF)

 

1 We advise the Court that Mr. Shkreli is in communication, through Counsel, with the Forfeiture Unit of the
United States Attorney’s Office for the Eastern District of New York regarding his forfeiture obligation.
